Lyle Brown, Justice, dissenting. The chancellor had a right to conclude from the evidence that Otey E. Vaught executed the will at a time when he was preparing to enter Veterans Hospital in Little Eock for an operation. Bob Vaught, son of the appellant, Marie Vaught, testified to this effect: Q. Will you tell the court how you came into possession of this piece of paper that’s been offered as a will of Otey' Vaught? A. Well, I took him to the VA Hospital and he made this out the night before or sometime— shortly before that, and when I got ready to come home to leave him over there to the VA Hospital he told me about where it was at — the deeds and everything — he told me to get them and give them to my mother, and when I got back from over there I got them and gave them to her. Q. After that time did Otey get well and leave the VA Hospital? A. Well, he never did get well, but he come home for — I don’t remember just how long it was. He had a stroke and he was an invalid for around eight years. He was took to my aunt and uncle’s home at Crystal Hill, and then he was later placed in the Eosa’s Nilrsing Home and that was where he was at when he got real bad sick. He died at the Polk County Memorial Hospital. The appellant corroborated her son. Eeferring to the time when the will came to her hands from her son, she testified: A. Well, I don’t know whether I could tell you exactly what year that was, but it was when he had his first operation. When he was going to Little Eock to have his first operation. I couldn’t say what year it was to save my neck. Concededly there is some evidence to the contrary, but I am convinced the record preponderantly shows that the testator was in ill health and facing an operation at the time he wrote these words: ‘ ‘ This is my will if I should die at once.” To my thinking the statement is susceptible of but one meaning. As here used and according to all the reliable dictionaries, the word “if” has a most simple meaning: “in case that,” “granting or supposing that,” “on condition that.” The same authorities tell us that “if” implies a condition on which something depends and the typical synonym is “provided.” It was aptly stated in the will case of Robnett v. Ashlock, 49 Mo. 171 (1872): “‘If’ may be a small word, but all know its meaning, and instead of a more formal phrase it is used in common language to express condition or limitation ...” For the reasons recited I am convinced that there is a clear showing of a contingent will. Certainly the finding of the chancellor is not against the preponderance of the evidence. George Rose Smith and Byrd, JJ., join in this dissent.